DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05/30/2022 has been entered.  Claims 30, 43, 45 have been amended.  No claims have been added or cancelled.  Claims 1-15 are still pending in this application, with claim 1, 6 and 10 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 05/30/2022 have been fully considered but they are not persuasive.
Regarding independent claims 43 and 57, Applicants submit arguments pertaining to the rejection of previously-presented dependent claims 44 and 58 which are now incorporated into their respective independent claims.  Applicants submit that the combination of Brinig in view of Al-Dujaili and Levi does not teach the claimed invention as presented in independent claims 43 and 57.  Specifically, Applicant has submitted:
“…Accordingly, Brinig discloses that the transport system can determine whether the driver supply in proximity of the event is sufficient to handle a projected ride demand, and the driver supply indicates a count of available drivers…Brinig does not disclose determining a count of drivers who accept the service request…Thus, Brinig does not disclose "the allocation rate" of claim 44…Thus, Brinig fails to disclose "determine whether an allocation rate is less than an allocation rate threshold, wherein the allocation rate refers to a ratio of a number count of service requests that are accepted by service providers to a total number count of service requests initiated in the at least one of the plurality of candidate regions within a predetermined time period."…In addition, the Office has acknowledged that Brinig fails to disclose "determine whether a ratio of a number count of available service providers in the candidate region to a number count of service requests to be allocated in the candidate region is less than a ratio threshold based on a result of the determination that the allocation rate is less than the allocation rate threshold; and determine the candidate region as the target region based on a result of the determination that the ratio of the number count of available service providers in the candidate region to the number count of service requests to be allocated in the candidate region is less than the ratio threshold" recited in claim 44, now incorporated into amended claim 43…” (Applicant’s Remarks, pages 36-37); and 
“…Secondly, Applicant respectfully submits that Levi and AI-Dujaili do not remedy the deficiencies of Brinig with respect to claim 44 whose features are now incorporated into claim 43 as set forth above…. Specifically, Levi and AI-Dujaili do not disclose, inter alia, "determine whether an allocation rate is less than an allocation rate threshold, wherein the allocation rate refers to a ratio of a number count of service requests that are accepted by service providers to a total number count of service requests initiated in the at least one of the plurality of candidate regions within a predetermined time period as recited in claim 44, now incorporated into claim 43….” (Applicant’s Remarks, pages 37-38).

Regarding argument (a),  in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although, it has been noted in the prior and current Office Action that Brinig teaches the claim limitation “for at least one of the plurality of candidate regions, determine whether an allocation rate is less than an allocation rate threshold” in Par. 0033, 0047 and 0067, the Examiner has also applied Levi to teach “…determination of whether a ratio of a number count of available service providers in the candidate region to a number count of service requests to be allocated in the candidate region is less than a ratio threshold based on a result of the determination that the allocation rate is less than the allocation rate threshold; and determination of the candidate region as the target region based on a result of the determination that the ratio of the number count of available service providers in the candidate region to the number count of service requests to be allocated in the candidate region is less than the ratio threshold…”at least in Par. 0056.  As noted above, the claimed subject matter argued by the Applicant is rejected using the combination of Brinig in view of Al-Dujaili and Levi and therefore, arguments mainly pertaining to Brining is not persuasive.
Regarding argument (b), Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Given the current rejections and having the additional reasoning as presented above, the combination of Brinig in view of Al-Dujaili and Levi teaches the claimed subject matter as presented.

Regarding dependent claims, Applicant submits the same arguments as already presented with respect to claims 43 and 57.  Examiner applies the same reasoning as already presented with respect to claims 43 and 57.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Kislovskiy et al. (US 2018/0342113; hereinafter Kislovskiy) in view of Brinig et al. (US 2018/0101925; hereinafter Brinig).
Regarding claim 30, Kislovskiy shows a method (Figure 13 shows a method) for pushing recommendation information for looking for service requests, implemented on a computing device having one or more processors and one or more storage media, the method, comprising: 
determining, via the computing device, an estimated travel time from a location of an available service provider to a candidate region (Par. 0165; noted he transport management system can determine a candidate set of vehicles to service the transport request (1325). The transport management system can do so based on distance to the pick-up location (1326) (e.g., within a mile), estimated time of arrival to the pick-up location (1327) (e.g., within four minutes), and or estimated profitability for the vehicle (1328).); 
estimating, via the computing device, a profit value if the available service provider goes to the candidate region and is allocated a service request based on transaction data associated with transport capacity scheduling of the candidate region (Par. 0165; noted he transport management system can determine a candidate set of vehicles to service the transport request (1325). The transport management system can do so based on distance to the pick-up location (1326) (e.g., within a mile), estimated time of arrival to the pick-up location (1327) (e.g., within four minutes), and or estimated profitability for the vehicle (1328).  The estimated profitability can be determined based on a variety of parameters, such as whether the vehicle is an SDAV, FAV, or HDV, whether the vehicle requires fuel or electric charge, the fuel or charge efficiency of the vehicle, the home location of the vehicle, the degradation level of the vehicle, how long the vehicle or the driver has been on duty, the service type or vehicle type, which impacts the fare rates (e.g., luxury, standard, economical, high capacity, mid-size, full-size, compact, or mini vehicle), and local demand for each vehicle's current location. For example, the transport management system can monitor transport demand on a highly granular level (e.g., on the order of tens of meters), which enables the transport management system to induce or otherwise move vehicles towards highly localized areas of relatively higher demand.); 
determining, via the computing device, the candidate region as a recommendation region for looking for service requests based on a result of the determination that a rate of the profit value to the estimated travel time satisfies a preset condition (Par. 0165; the transport management system can determine a candidate set of vehicles to service the transport request (1325). The transport management system can do so based on distance to the pick-up location (1326) (e.g., within a mile), estimated time of arrival to the pick-up location (1327) (e.g., within four minutes), and or estimated profitability for the vehicle (1328). The estimated profitability can be determined based on a variety of parameters, such as whether the vehicle is an SDAV, FAV, or HDV, whether the vehicle requires fuel or electric charge, the fuel or charge efficiency of the vehicle, the home location of the vehicle, the degradation level of the vehicle, how long the vehicle or the driver has been on duty, the service type or vehicle type, which impacts the fare rates (e.g., luxury, standard, economical, high capacity, mid-size, full-size, compact, or mini vehicle), and local demand for each vehicle's current location. For example, the transport management system can monitor transport demand on a highly granular level (e.g., on the order of tens of meters), which enables the transport management system to induce or otherwise move vehicles towards highly localized areas of relatively higher demand. Accordingly, the transport management system can include a cost factor for each vehicle based on the transport demand within the local vicinity of that vehicle's current location. Accordingly, the estimated profit per vehicle can include an expected profit deduction attributable to moving the vehicle away from an area of higher relative demand or, conversely an expected profit addition attributable to moving the vehicle away from an area of lower relative demand.); and 
generating and transmitting recommendation information for looking for service requests to a user terminal associated with the available service provider based on the recommendation region (Figure 13; Par. 0165-0166; the transport management system may then transmit a transport invitation to the selected driver's computing device if the vehicle is an HDV, or a set of transport instructions to the AV if the selected vehicle is an SDAV or FAV (1340).).
Kislovskiy shows all of the elements as discussed above.  Kislovskiy does not specifically show wherein the recommendation information for looking for service requests includes region information of the recommendation region; and in response to a detection that a time period within which the available service provider is waiting for receiving service requests is larger than a predetermined time threshold, transmitting, via the computing device, a message displayed on an interface of the user terminal to remind the available service provider to transmit the request for looking for service requests to a device for recommending information for looking for service requests.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Brinig.  Specifically, Brinig shows wherein the recommendation information for looking for service requests includes region information of the recommendation region; and in response to a detection that a time period within which the available service provider is waiting for receiving service requests is larger than a predetermined time threshold, transmitting, via the computing device, a message displayed on an interface of the user terminal to remind the available service provider to transmit the request for looking for service requests to a device for recommending information for looking for service requests (Par. 0047; noted the ride management engine 130 can facilitate in proactively moving driver supply to a given geo-fence area 137 by utilizing the driver locations 113 of the drivers 184 operating throughout the given region. The ride management engine 130 can further identify the event time 148 and location 146 corresponding to a given mass egress event to generate a demand notification 136 for the drivers 184. In one aspect, the transport system 100 can transmit the demand notification 136 to the drivers 184 within a predetermined time prior to the estimate time of the mass egress event (e.g., one hour prior to the estimated end time of a concert). The demand notification 136 can indicate the event, the estimated time of the mass egress, and the event location 146. In further implementations, the transport system 100 can include incentives in the demand notification 136 to attract available drivers 184 to the event location 146 to ensure adequate driver supply.).
In view of the above, having the system of Kislovskiy, then given the well-established teaching of Brinig, it would have been obvious before the effective filing date of the claimed invention to modify the system of Kislovskiy as taught by Brinig, in order to provide motivation for providing an efficient on-demand transportation services which accommodate riders in various situations where public transportation is unavailable, overcrowded, too sparse, or otherwise subjectively undesirable (Par. 0002 of Brinig).

Claim(s) 43-44, 46-47, 51-53, 57-58, 60-61 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Brinig in view of Al-Dujaili et al. (WO 2018/217161; hereinafter Al-Dujaili) and Levi (US 2018/0336653; hereinafter Levi).
Regarding claim 43, Brinig shows a system for transport capacity scheduling (Figure 1 shows a system for performing the method disclosed in at least in part in Figures 6-7.), comprising: 
at least one storage device including a set of instructions (Figure 8; noted instructions stored in memory.); 
at least one processor in communication with the at least one storage device, wherein when executing the set of instructions (Figure 8; noted instructions stored in memory executed by one or more processors to perform the method disclosed.), the at least one processor is configured to cause the system to: 
determine a target region, wherein a plurality of service requests that satisfy a preset condition initiate from the target region, the plurality of service requests being initiated via a plurality of user terminals associated with a plurality of service requesters (Figure 1, 6-7; Par. 0030-0033, 0036-0037; noted determination of geo-fence area corresponding to an area encompassing a mass egress location or venue where a plurality of service requests are to be requested for that given area/location.  The service requests are initiated by a requesting user utilizing a rider application installed on mobile devices.); 
determine a non-busy region based on information of the target region, the non-busy region including one or more available service providers that are free to accept a service request (Figure 1, 6-7; Par. 0030-0033, 0036-0037; driver locations are received and maintained.  But more importantly, driver waiting areas are also determined where available service providers/drivers are available to provide the service.); and 
transmit, via a network, a scheduling instruction associated with the plurality of service requests to a user terminal associated with at least one of the one or more available service providers in the non-busy region (Figure 1, 6-7; Par. 0030-0033, 0036-0037; noted transport system generates and transmits a transport invitation to the driver device of an available service provider/driver within the driver waiting area.), 
the scheduling instruction including information inquiring whether the at least one of the one or more available service providers in the non-busy region agrees to go to the target region (Figure 1, 6-7; Par. 0030-0033, 0036-0037; noted service provider/driver has the option to accept or decline.), 
wherein at least portion of the scheduling instruction is displayed via a graphic user interface of an application executed by the user terminal (Figures 4-5; Par. 0031, 0037-0038; noted map content for display on the driver device via the driver application 185 can provide driving instructions to the pick-up area.), wherein to determine the target region, the at least one processor is configured to cause the system to further to:
determine a target service request number (Par. 0033; noted the transport system 100 can include a geo-fence generator 135 and a database 140 to store data indicating the locations 146 and times 148 of mass egress events 142. The mass egress event data 142 can further indicate a projected ride demand for the event, which can indicate an estimated number of ride requests from the event.); 
divide a predetermined area into a plurality of candidate regions based on the target region and the target service request number by using a clustering algorithm (Figures 4-5; Par. 0033-0038, 0067-0070; noted determination of geo-fence area based on a determined mass egress event. In this instance using Figures 4-5, a given area is divided into multiple candidate regions which include the geo-fence area and the surrounding areas.); 
for at least one of the plurality of candidate regions, determine whether an allocation rate is less than an allocation rate threshold (Par. 0033, 0047, 0067; noted mass egress events indicates a projected ride demands for a given event/area. Determination of driver supply at mass egress events are performed and drivers operating in the proximity of the mass egress event are notified.).
Brinig shows all of the elements as discussed above.  Brinig does not specifically show determination of a target radius; determination of whether a ratio of a number count of available service providers in the candidate region to a number count of service requests to be allocated in the candidate region is less than a ratio threshold based on a result of the determination that the allocation rate is less than the allocation rate threshold; and determination of the candidate region as the target region based on a result of the determination that the ratio of the number count of available service providers in the candidate region to the number count of service requests to be allocated in the candidate region is less than the ratio threshold.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Al-Dujaili and Levi.  
First, Al-Dujaili shows determination of a target radius (Figure 3; Par. 0095; noted determination of location area radius.)
In view of the above, having the system of Brinig, then given the well-established teaching of Al-Dujaili, it would have been obvious before the effective filing date of the claimed invention to modify the system of Brinig as taught by Al-Dujaili, in order to provide motivation for overcoming difficulties or problems that are oftentimes encountered when managing transport-related services, including shuttle services (Par. 0003 of Al-Dujaili).
Second, Levi shows determination of whether a ratio of a number count of available service providers in the candidate region to a number count of service requests to be allocated in the candidate region is less than a ratio threshold based on a result of the determination that the allocation rate is less than the allocation rate threshold; and determination of the candidate region as the target region based on a result of the determination that the ratio of the number count of available service providers in the candidate region to the number count of service requests to be allocated in the candidate region is less than the ratio threshold (Par. 0056; noted system 200 includes a provisioning level determination component (“PLD component”) 250 that determines a provisioning level for multiple sub-regions of a given geographic region. In particular, the PLD component 250 determines a provisioning level output 253 that reflects a comparative measure of service providers and requesters. The provisioning level output 253 can reflect a provisioning level for each of multiple subregions as either a current (e.g., real-time) determination, or as a forecasted determination for a future time interval. In some examples, the provisioning level output 253 may be based on a ratio of service providers to requesters, and more particularly, as a ratio of available service providers to requesters who have open requests and/or potential requesters who have opened the service application but have not submitted a service request. In determining the provisioning level output 253, the PLD component 250 may estimate or forecast the service providers to include any one or more of an estimate of available service providers (e.g., having an unmatched service state), service providers who are on-route to a service location, service providers who are on-trip (or otherwise in a matched state), service providers who are nearing a trip end and can be re-assigned, and/or service providers who are on-trip and are available for further assignment. Likewise, the PLD component 250 may estimate or forecast the requesters to include requesters who have open and unassigned requests, requesters who are being serviced, requesters who have assigned service requests and/or waiting for an assigned service provider, and/or potential requesters (e.g., those users who have opened the service application 218 but who have not yet made a service request).).
In view of the above, having the system of Brinig, then given the well-established teaching of Levi, it would have been obvious before the effective filing date of the claimed invention to modify the system of Brinig as taught by Levi, in order to provide motivation for promoting service providers in remaining online and available for use for a suitable duration of time (Par. 0013 of Levi).
Regarding claim 46, modified Brinig shows wherein to determine the non-busy region based on the information of the target region, the at least one processor is configured to cause the system further to: determine a boundary of the target region; obtain an expansion parameter associated with the target region; determine a modified boundary based on the expansion parameter; and determine the non-busy region based on the modified boundary (Brinig: Par. 0036-0038; noted a “geo-fence area 137” corresponds to an area encompassing a mass egress location or venue. Thus, requesting users 174 and available drivers 184 within a geo-fence area 137, as described herein, are provided with a respective app state update 152, 133 triggered by the transport system 100 identifying their respective locations within the geo-fence area 137. As provided herein, the app state update 152, 133 can cause the rider application 175 and driver application 185 to enable a direct pairing experience, and bypass the normal selection-pairing process performed by the selection engine 110 of the transport system 100.  In certain implementations, the rider waiting area can comprise one geo-fence and the driver waiting area can comprise a second geo-fence. Accordingly, when the transport system 100 detects the rider 174 and the driver 184 in their respective geo-fence areas, the transport system 100 can transmit the app state updates 133, 153 to cause each of the rider device 170 and the driver device 180 to execute the late-binding state.).
Regarding claim 47, modified Brinig shows wherein the at least one processor is configured to cause the system further to: 
in response to an acceptance of the scheduling instruction received from the user terminal associated with the at least one of the one or more available service providers in the non-busy region, transmit information of at least one of the plurality of service requests to the user terminal associated with the at least one of the one or more available service providers in the non-busy region (Brinig: Figure 4-5; Par. 0030-0033, 0036-0038; noted transport system generates and transmits a transport invitation to the driver device of an available service provider/driver within the driver waiting area. Further noted map content for display on the driver device via the driver application 185 can provide driving instructions to the pick-up area.), wherein 
the information of the at least one of the plurality of service requests transmitted to the user terminal associated with the at least one of the one or more available service providers in the non-busy region includes a location associated with the at least one of the plurality of service request, the location associated with the at least one of the plurality of service requests being determined according to GPS data transmitted by a user terminal associated with the at least one of the plurality of service requests (Brinig: Par. 0052-0053; noted execution of the rider app 232 can cause the rider device 200 to transmit location data 262 to the transport system 290. (e.g., via a GPS module 260 of the rider device 200). As described herein, the transport system 290 can utilize the location data 262 to determine whether the user is within a geo-fenced area corresponding to a mass egress event. If the rider device 200 is within the geo-fenced area, the transport system 290 can transmit an app state update 297 to the rider device 200, which can cause the rider application 232 to initiate a late-binding state.).
Regarding claim 51, modified Brinig shows wherein the at least one processor is configured to cause the system further to: 
transmit the scheduling instruction to one or more user terminals associated with the one or more available service providers in the non-busy region (Brinig: Figure 7; Par. 0029-0031, 0067-0068; noted generating and transmitting a transport invitation to an optimal service provider in a given location (i.e. proximity of mass egress event).) ; 
receive, from the one or more user terminals of the one or more available service providers, one or more acceptances indicating that corresponding part of the one or more available service providers agree to go to the target region (Brinig: Figure 7; Par. 0029-0031, 0067-0068; noted notification of service provider/driver acceptance of the transport invitation.);
determine a number count of the received one or more acceptances; determine whether the number count of the one or more acceptances is larger than a predetermined threshold; and stop transmitting the scheduling instruction to the one or more user terminals associated with the one or more available service providers in the non-busy region based on a result of the determination that the number count of the one or more acceptances is larger than the predetermined threshold (Brinig: Figure 7; Par. 0029-0031; noted the selection engine 110 can identify a plurality of candidate drivers within a certain proximity of the requesting user's current location 172, and select an optimal driver from the candidate set to service the pick-up request 171. The optimal driver may be a driver that is closest to the requesting user 174 or pick-up location in terms of distance and/or time, or may be more optimal for other reasons (e.g., value-based calculations, location driver supply conditions, etc.). The selection engine 110 can then generate and transmit a transport invitation 111 to the optimal driver, which the driver can either accept or decline. Upon accepting the transport invitation 111, the selection engine can generate and transmit a confirmation 112 to the rider device 170 of the requesting user 174 indicating that the optimal driver is en route to the pick-up location. In various implementations, the selection engine 110 may then transmit data indicating the pairing 119 to a ride management engine 130, which can log a ride update 138 in a set of ride logs 144 to indicate that the requesting user 174 and the optimal driver are currently on trip to the destination.).
Regarding claim 52, modified Brinig shows wherein the at least one processor is configured to cause the system further to: determine a location of the at least one of the one or more available service providers in the non-busy region based on GPS (Global Positioning System) data received from the application executed by the user terminal associated with the at least one of the one or more available service providers, the GPS data being determined by a GPS chipset of the user terminal (Brinig: Figure 1; Par. 0030; noted the selection engine 110 can access the location-based resources (e.g., GPS module) of driver devices 180 via the driver application 185 to determine the driver locations, or receive a periodic location ping from the driver devices 180 indicating their current locations 113.).
Regarding claim 53, modified Brinig shows wherein the at least one processor is configured to cause the system further to: 
identify a scheduling location in the target region, wherein a service request density within a predetermined range of the scheduling location is larger than a density threshold (Brinig: Par. 0030-0038; noted the geo-fence generator 135 can determine or otherwise estimate timing information for a particular mass egress event, and set a geo-fence area 137 encompassing the event location or area corresponding to the mass egress event at a predetermined time prior to the mass egress.);
determine a distance between the location of the at least one of the one or more available service providers and the scheduling location (Brinig: Par. 0031; the selection engine 110 can identify a plurality of candidate drivers within a certain proximity of the requesting user's current location 172, and select an optimal driver from the candidate set to service the pick-up request 171. The optimal driver may be a driver that is closest to the requesting user 174 or pick-up location in terms of distance and/or time, or may be more optimal for other reasons (e.g., value-based calculations, location driver supply conditions, etc.).); 
determine whether the distance between the location of the at least one of the one or more available service providers and the scheduling location is less than a distance threshold; and transmit information of the scheduling location to the user terminal associated with the at least one of the one or more available service providers based on a result of the determination that the distance between the location of the at least one of the one or more available service providers and the scheduling location is less than the distance threshold (Brinig: Figure 7; Par. 0029-0031; noted the selection engine 110 can identify a plurality of candidate drivers within a certain proximity of the requesting user's current location 172, and select an optimal driver from the candidate set to service the pick-up request 171. The optimal driver may be a driver that is closest to the requesting user 174 or pick-up location in terms of distance and/or time, or may be more optimal for other reasons (e.g., value-based calculations, location driver supply conditions, etc.). The selection engine 110 can then generate and transmit a transport invitation 111 to the optimal driver, which the driver can either accept or decline. Upon accepting the transport invitation 111, the selection engine can generate and transmit a confirmation 112 to the rider device 170 of the requesting user 174 indicating that the optimal driver is en route to the pick-up location. In various implementations, the selection engine 110 may then transmit data indicating the pairing 119 to a ride management engine 130, which can log a ride update 138 in a set of ride logs 144 to indicate that the requesting user 174 and the optimal driver are currently on trip to the destination.).

Regarding claim 57, Brinig shows a method (Figure 1 shows a system for performing the method disclosed in at least in part in Figures 6-7.) implemented on a computing device having at least one processor, at least one storage device, and a communication platform connected to a network (Figure 8; noted instructions stored in memory executed by one or more processors to perform the method disclosed.), the method comprising: 
determining a target region, wherein a plurality of service requests that satisfy a preset condition initiate from the target region, the plurality of service requests being initiated via a plurality of user terminals associated with a plurality of service requesters (Figure 1, 6-7; Par. 0030-0033, 0036-0037; noted determination of geo-fence area corresponding to an area encompassing a mass egress location or venue where a plurality of service requests are to be requested for that given area/location.  The service requests are initiated by a requesting user utilizing a rider application installed on mobile devices.); 
determining a non-busy region based on information of the target region, the non-busy region including one or more available service providers that are free to accept a service request (Figure 1, 6-7; Par. 0030-0033, 0036-0037; driver locations are received and maintained.  But more importantly, driver waiting areas are also determined where available service providers/drivers are available to provide the service.); and 
transmitting, via a network, a scheduling instruction associated with the plurality of service requests to a user terminal associated with at least one of the one or more available service providers in the non-busy region (Figure 1, 6-7; Par. 0030-0033, 0036-0037; noted transport system generates and transmits a transport invitation to the driver device of an available service provider/driver within the driver waiting area.), 
the scheduling instruction including information inquiring whether the at least one of the one or more available service providers in the non-busy region agrees to go to the target region (Figure 1, 6-7; Par. 0030-0033, 0036-0037; noted service provider/driver has the option to accept or decline.), 
wherein at least portion of the scheduling instruction is displayed via a graphic user interface of an application executed by the user terminal (Figures 4-5; Par. 0031, 0037-0038; noted map content for display on the driver device via the driver application 185 can provide driving instructions to the pick-up area.), wherein the determining the target region includes:
determining a target service request number (Par. 0033; noted the transport system 100 can include a geo-fence generator 135 and a database 140 to store data indicating the locations 146 and times 148 of mass egress events 142. The mass egress event data 142 can further indicate a projected ride demand for the event, which can indicate an estimated number of ride requests from the event.); 
dividing a predetermined area into a plurality of candidate regions based on the target region and the target service request number by using a clustering algorithm (Figures 4-5; Par. 0033-0038, 0067-0070; noted determination of geo-fence area based on a determined mass egress event. In this instance using Figures 4-5, a given area is divided into multiple candidate regions which include the geo-fence area and the surrounding areas.); 
for at least one of the plurality of candidate regions, determine whether an allocation rate is less than an allocation rate threshold (Par. 0033, 0047, 0067; noted mass egress events indicates a projected ride demands for a given event/area. Determination of driver supply at mass egress events are performed and drivers operating in the proximity of the mass egress event are notified.).
Brinig shows all of the elements as discussed above.  Brinig does not specifically show determination of a target radius; determination of whether a ratio of a number count of available service providers in the candidate region to a number count of service requests to be allocated in the candidate region is less than a ratio threshold based on a result of the determination that the allocation rate is less than the allocation rate threshold; and determination of the candidate region as the target region based on a result of the determination that the ratio of the number count of available service providers in the candidate region to the number count of service requests to be allocated in the candidate region is less than the ratio threshold.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Al-Dujaili and Levi.  
First, Al-Dujaili shows determination of a target radius (Figure 3; Par. 0095; noted determination of location area radius.)
In view of the above, having the system of Brinig, then given the well-established teaching of Al-Dujaili, it would have been obvious before the effective filing date of the claimed invention to modify the system of Brinig as taught by Al-Dujaili, in order to provide motivation for overcoming difficulties or problems that are oftentimes encountered when managing transport-related services, including shuttle services (Par. 0003 of Al-Dujaili).
Second, Levi shows determination of whether a ratio of a number count of available service providers in the candidate region to a number count of service requests to be allocated in the candidate region is less than a ratio threshold based on a result of the determination that the allocation rate is less than the allocation rate threshold; and determination of the candidate region as the target region based on a result of the determination that the ratio of the number count of available service providers in the candidate region to the number count of service requests to be allocated in the candidate region is less than the ratio threshold (Par. 0056; noted system 200 includes a provisioning level determination component (“PLD component”) 250 that determines a provisioning level for multiple sub-regions of a given geographic region. In particular, the PLD component 250 determines a provisioning level output 253 that reflects a comparative measure of service providers and requesters. The provisioning level output 253 can reflect a provisioning level for each of multiple subregions as either a current (e.g., real-time) determination, or as a forecasted determination for a future time interval. In some examples, the provisioning level output 253 may be based on a ratio of service providers to requesters, and more particularly, as a ratio of available service providers to requesters who have open requests and/or potential requesters who have opened the service application but have not submitted a service request. In determining the provisioning level output 253, the PLD component 250 may estimate or forecast the service providers to include any one or more of an estimate of available service providers (e.g., having an unmatched service state), service providers who are on-route to a service location, service providers who are on-trip (or otherwise in a matched state), service providers who are nearing a trip end and can be re-assigned, and/or service providers who are on-trip and are available for further assignment. Likewise, the PLD component 250 may estimate or forecast the requesters to include requesters who have open and unassigned requests, requesters who are being serviced, requesters who have assigned service requests and/or waiting for an assigned service provider, and/or potential requesters (e.g., those users who have opened the service application 218 but who have not yet made a service request).).
In view of the above, having the system of Brinig, then given the well-established teaching of Levi, it would have been obvious before the effective filing date of the claimed invention to modify the system of Brinig as taught by Levi, in order to provide motivation for promoting service providers in remaining online and available for use for a suitable duration of time (Par. 0013 of Levi).
Regarding claims 60 and 61, these claims are rejected based on the same reasoning as presented in the rejection of claims 46 and 47, respectively.

Claims 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinig in view of Al-Dujaili, Levi and Kislovskiy.
Regarding claim 54, modified Brinig shows wherein to transmit the scheduling instruction associated with the plurality of service requests to the user terminal associated with the at least one of the one or more available service providers in the non-busy region, the at least one processor is configured to cause the system further to: determine an estimated travel time from the location of the at least one of the one or more available service providers to the target region (Brinig: Par. 0029; noted the transport system 100 can utilize the driver locations 113 to provide the rider devices 170 with estimate time of arrival (ETA) data of proximate drivers for each respective service type. For example, the rider application 175 can enable the user 174 to view information corresponding to each service type, and provide map content 153 indicating visual representations of available drivers proximate to the user's current location 172.).
Brinig does not specifically show the steps to determine a profit value associated with the at least one of the one or more available service providers if the at least one of the one or more available service providers arrives in the target region; determine whether a rate of the profit value to the estimated travel time is larger than a rate threshold; and transmit the scheduling instruction associated with the plurality of service requests to the application executed by the user terminal associated with the at least one of the one or more available service providers based on a result of the determination that the rate of the profit value to the estimated travel time is larger than the rate threshold.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kislovskiy.  Specifically, Kislovskiy shows  the steps to determine a profit value associated with the at least one of the one or more available service providers if the at least one of the one or more available service providers arrives in the target region; determine whether a rate of the profit value to the estimated travel time is larger than a rate threshold (Par. 0074; noted the matching engine 320 can further utilize a cost optimizer 345 in determining a most optimal vehicle to service a given transport request 371. For example, once a transport request 371 is received, the matching engine 320 can initially utilize the current location of the requesting user 374 to determine a candidate set of vehicles 323 within a certain distance or time from the user's location. In some aspects, the candidate set of vehicles 323 can include a blend of HDVs 387, SDAVs 381, and/or FAVs 389 operating throughout the autonomy grid 105 and the given region in general. The cost optimizer 345 can generate an estimated trip cost or revenue 348 for each vehicle in the candidate set 323 based on the trip route 324. The determined cost or revenue 348 can further be based on a distance and/or estimated time for the overall trip between the pick-up location and the desired destination, the ride service type (e.g., luxury vehicle, high capacity vehicle, carpool, etc.), usage cost (e.g., fuel or power use, on-board service features, network access, etc.). In various examples, the determined cost can further be based on a selected ride service type by the user 374 (e.g., carpool), or can be optimized across multiple services.); and transmit the scheduling instruction associated with the plurality of service requests to the application executed by the user terminal associated with the at least one of the one or more available service providers based on a result of the determination that the rate of the profit value to the estimated travel time is larger than the rate threshold (Par. 0029, 0033, 0081; the matching engine 320 can base the ultimate selection on one or more additional factors, such as estimated time of arrival to the pick-up location and/or trip cost or expected revenue 348. If the most optimal vehicle is an HDV 387, the matching engine 320 can generate a transport invitation 338 to the driver device 385 of the HDV 387, and the driver can either accept or decline the invitation 338. If the most optimal vehicle is an SDAV 381 or an FAV 389, then the matching engine 320 can transmit a set of transport instructions 332 to the SDAV 381 or FAV 389 indicating the software version 346 for execution and trip information (e.g., pick-up location and destination). In any case, the matching engine 320 may then provide a confirmation 334 to the requesting user 374 indicating identifying information for the matched vehicle.).
In view of the above, having the system of Brinig, then given the well-established teaching of Kislovskiy, it would have been obvious before the effective filing date of the claimed invention to modify the system of Brinig as taught by Kislovskiy, in order to provide motivation to reduce wasted time and productivity costs attributed to lengthy commutes (Par. 0002 of Kislovskiy).
Regarding claim 55, modified Brinig shows wherein to estimate the profit value associated with the at least one of the one or more available service providers, the at least one processor is configured to cause the system further to: estimate a travel cost of the at least one of the one or more available service providers travelling from the location of the at least one of the one or more available service providers to the target region (Kislovskiy: Figure 13; Par. 0074; noted the matching engine 320 can further utilize a cost optimizer 345 in determining a most optimal vehicle to service a given transport request 371. For example, once a transport request 371 is received, the matching engine 320 can initially utilize the current location of the requesting user 374 to determine a candidate set of vehicles 323 within a certain distance or time from the user's location.); 
determine a probability that the at least one of the one or more available service providers is allocated a service request if the at least one of the one or more available service providers arrives in the target region (Kislovskiy: Figure 13; Par. 0074; noted the matching engine 320 can further utilize a cost optimizer 345 in determining a most optimal vehicle to service a given transport request 371. For example, once a transport request 371 is received, the matching engine 320 can initially utilize the current location of the requesting user 374 to determine a candidate set of vehicles 323 within a certain distance or time from the user's location.); 
estimate a service fee of the service request allocated to the at least one of the one or more available service providers if the at least one of the one or more available service providers arrives in the target region; and estimate the profit value associated with the at least one of the one or more available service providers based on the travel cost, the probability, and the service fee (Kislovskiy: Figure 13; Par. 0074; noted the matching engine 320 can further utilize a cost optimizer 345 in determining a most optimal vehicle to service a given transport request 371. For example, once a transport request 371 is received, the matching engine 320 can initially utilize the current location of the requesting user 374 to determine a candidate set of vehicles 323 within a certain distance or time from the user's location. In some aspects, the candidate set of vehicles 323 can include a blend of HDVs 387, SDAVs 381, and/or FAVs 389 operating throughout the autonomy grid 105 and the given region in general. The cost optimizer 345 can generate an estimated trip cost or revenue 348 for each vehicle in the candidate set 323 based on the trip route 324. The determined cost or revenue 348 can further be based on a distance and/or estimated time for the overall trip between the pick-up location and the desired destination, the ride service type (e.g., luxury vehicle, high capacity vehicle, carpool, etc.), usage cost (e.g., fuel or power use, on-board service features, network access, etc.). In various examples, the determined cost can further be based on a selected ride service type by the user 374 (e.g., carpool), or can be optimized across multiple services.).
Regarding claim 56, modified Brinig shows wherein to determine the probability that the at least one of the one or more available service providers is allocated a service request if the at least one of the one or more available service providers arrives in the target region, the at least one processor is configured to cause the system further to: determine a prediction time period based on the estimated travel time (Kislovskiy: Figure 13; Par. 0032; for a given transport request from a requesting user, a routing engine can determine a set of routes between the pick-up location and destination, and the risk regressor can determine an aggregate risk quantity for each of those routes given the current or predicted conditions (e.g., conditions at the time the vehicle traverses a particular path segment), and provide a lowest risk route or other optimal route (e.g., optimized across risk, time, dollar earnings, etc.) as output to a trip classifier and/or vehicle matching engine that ultimately pairs the requesting user with an available vehicle.); 
estimate a number count of service requests to be allocated in the target region and a number count of available service providers in the target region within the prediction time period; and determine the probability that the at least one of the one or more available service providers is allocated a service request based on the number count of service requests to be allocated and the number count of available service providers (Brinig: Figure 7; Par. 0029-0031; noted the selection engine 110 can identify a plurality of candidate drivers within a certain proximity of the requesting user's current location 172, and select an optimal driver from the candidate set to service the pick-up request 171. The optimal driver may be a driver that is closest to the requesting user 174 or pick-up location in terms of distance and/or time, or may be more optimal for other reasons (e.g., value-based calculations, location driver supply conditions, etc.). The selection engine 110 can then generate and transmit a transport invitation 111 to the optimal driver, which the driver can either accept or decline. Upon accepting the transport invitation 111, the selection engine can generate and transmit a confirmation 112 to the rider device 170 of the requesting user 174 indicating that the optimal driver is en route to the pick-up location. In various implementations, the selection engine 110 may then transmit data indicating the pairing 119 to a ride management engine 130, which can log a ride update 138 in a set of ride logs 144 to indicate that the requesting user 174 and the optimal driver are currently on trip to the destination.).

Allowable Subject Matter
Claims 45 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 45 and 59 shows:
45. The system of claim 43, wherein to determine the target radius and the target service request number, the at least one processor is configured to cause the system further to: determine a plurality of data pairs, each of the plurality of data pairs including a predetermined radius and a predetermined service request number; determine a plurality of distribution entropies corresponding to the plurality of data pairs based on the clustering algorithm; identify a maximum distribution entropy among the plurality of distribution entropies; select a data pair among the plurality of data pairs that correspond to the maximum distribution entropy; and determine a predetermined radius and a predetermined service request number corresponding to the selected data pair as the target radius and the target service request number.

59. The method of claim 57, wherein the determining the target radius and the target service request number includes: determining a plurality of data pairs, each of the plurality of data pairs including a predetermined radius and a predetermined service request number; determining a plurality of distribution entropies corresponding to the plurality of data pairs based on the clustering algorithm; identifying a maximum distribution entropy among the plurality of distribution entropies; selecting a data pair among the plurality of data pairs that correspond to the maximum distribution entropy; and determining a predetermined radius and a predetermined service request number corresponding to the selected data pair as the target radius and the target service request number.

Examiner submits that none of the prior art reference cited in this action teaches the claimed subject matter as specifically presented in the above claims.  Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180259351 A1 - DETERMINING MATCHES USING DYNAMIC PROVIDER ELIGIBILITY MODEL.
US 20180240128 A1 - SERVICE REQUEST MATCHING BASED ON PROVIDER COMPLIANCE STATE
US 20180159921 A1 - TRANSMISSION OF DATA TO MULTIPLE COMPUTING DEVICES ACCORDING TO A TRANSMISSION SCHEDULE

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413